Citation Nr: 1044062	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for a right leg disability. 

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD) 
and/or herbicide exposure.

7.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD.

8.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
Service in the Republic of Vietnam is indicated by the evidence 
of record.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of multiple rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

In a June 2007 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for tinnitus and a 
bilateral hearing loss disability.  His claim of hypertension was 
denied by the RO in July 2008; entitlement to service connection 
for a back disability was denied in September 2008; and the 
Veteran's right leg disability claim was denied in December 2009.  
He has perfected appeals of these decisions.     

The Veteran's claim of entitlement to service connection for PTSD 
was granted by the RO in a February 2010 rating decision.  A 50 
percent disability rating was established effective November 6, 
2006.  The Veteran has appealed the assigned disability rating. 

In September 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection for hypertension, 
an initial disability rating in excess of 50 percent for PTSD, 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

As explained below, the Veteran has alleged that he is no longer 
able to work due to his service-connected PTSD.   See, e.g., the 
September 2010 hearing transcript, page 52.  Such a claim has not 
been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 As such, the issue is now properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 


FINDINGS OF FACT

1.  In a September 2010 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claims of 
entitlement to service connection for tinnitus, a hearing loss 
disability, a skin disability and a right leg disability. 

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a back 
disability is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for hearing loss disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for a skin disability.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for a right leg disability.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in August 2008.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence. The August 2008 letter also informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, service 
personnel records, VA outpatient medical records, multiple lay 
statements and private medical records.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Board observes that the Veteran has not been accorded a VA 
compensation and pension examination with regard to his back 
disability claim. Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must provide 
a VA medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

As will be discussed below, the record already includes evidence 
of a current back disability and that the Veteran suffered an in-
service injury during service.  The Veteran has also alleged that 
he has consistently experienced back problems since he separated 
from service and has submitted statements from his health care 
providers describing treatment for his back.  The first three 
McLendon elements have therefore been met. 

In this case, the Board finds that there is already sufficient 
competent evidence on file for VA to make a decision on the 
Veteran's claim and there is no reasonable basis for ordering 
another examination.  Specifically, the record includes several 
statements from the Veteran's private physicians which discuss 
the etiology of his current back disability.  The fourth McLendon 
element has not been met.  A remand under such circumstances 
would be a useless expenditure of scarce VA medical and 
adjudicative resources, and would perpetuate "the hamster-wheel 
reputation of veterans law."  See Coburn v. Nicholson, 19 Vet. 
App. 427, 434 (2006) (Lance, J., dissenting).  See also Counts v. 
Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) [VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim"].  Accordingly, the Board has determined that a VA 
examination is not necessary in the instant case. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims. He exercised the option of a 
personal hearing and was afforded one in September 2010 as 
detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a skin 
disability. 

4.  Entitlement to service connection for a right leg 
disability. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2010). 

During the September 2010 hearing, and in a September 2010 
statement, the Veteran indicated that he wished to withdraw his 
claims of entitlement to service connection for tinnitus, a 
hearing loss disability, a skin disability and a right leg 
disability. 

The Veteran has withdrawn his appeal of these issues.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Accordingly, the 
Veteran's claims of entitlement to service connection for 
tinnitus, a hearing loss disability, a skin disability and a 
right leg disability and dismissed.

5.  Entitlement to service connection for a back 
disability.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303. To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004);.see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999). 



Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

An October 2007 MRI revealed "short pedicles.  Degenerative 
changes.  Disc bulges, osteophytes and an annular tear . . . 
[c]entral and foraminal stenoisis at multiple levels with nerve 
root impairment at multiple levels."  Evidence of a current 
disability has therefore been demonstrated.  

During the September 2010 hearing, the Veteran testified that he 
injured his back while serving in Vietnam.  See the hearing 
transcript, page 10.  Specifically, he stated that he "blown off 
the bunker" he was standing on when an incoming rocket exploded 
nearby.  Id.  While the Veteran's service treatment records do 
not document any treatment for a back injury, on his May 1969 
self-report of medical history, the Veteran indicated that he was 
having, or had previously had, back trouble.  A reviewing 
physician reported that the Veteran had occasionally had 
backaches.  The Veteran's separation examination revealed no 
abnormalities with respect to the Veteran's spine.  
Notwithstanding the lack of any contemporaneous treatment 
records, or any findings of a back disability upon separation, 
based on the Veteran's documented complaints, the Board finds 
that an in-service injury has been demonstrated. 

With respect to whether there is a causal relationship between 
the in-service injury and the current disability, the Board notes 
that while the Veteran has not been afforded a VA examination in 
connection with his claim, the evidence of record contains 
multiple competent and credible opinions which discuss the 
etiology of the Veteran's current back disability.  Specifically, 
the record indicates that the Veteran obtained several medical 
opinions in an attempt to obtain workers compensation benefits 
following a September 2007 injury wherein he "experienced a 
pulling and twisting sensation" in his lower back while 
attempting to replace a "blower motor assembly" on a furnace.  
See a March 2009 statement from R.L.R., M.D.  

In an April 2008 statement, Dr. J.A.B., reported that he had 
evaluated the Veteran "in-regard to an injury he sustained to 
his low back, as a result of a work related accident."  In 
discussing the Veteran's medical history, Dr. J.A.B. noted that 
the Veteran injured his lumbar spine while serving in Vietnam and 
although he had residual symptoms, his last visit to a 
chiropractor or any physician was "approximately 15 years ago."  
During these past 15 years, the Veteran was able to "participate 
in an active lifestyle and perform physically demanding labor 
without recurring symptoms."  After conducting a physical 
evaluation of the Veteran, Dr. J.A.B. stated that the Veteran's 
current back disability "arose out of[,] and is the direct 
result of the" his post-service work related injury.   Dr. 
J.A.B. reiterated this opinion following an August 2009 
examination. 

The evidence of record also includes a March 2009 medical opinion 
from R.L.R., M.D., who noted that while the Veteran injured his 
spine during Vietnam, this injury "had basically resolved one or 
two years before" the Veteran's post-service work injury.  
Following a physical examination and review of the Veteran's 
medical history, Dr. R.L.R. provided an impression of a "work-
related injury."  While he acknowledged that the Veteran's 
September 2007 injury resulted in pain in a location similar to 
that of his in-service injury, he stated: "apparently, it has 
already been determined that this is a work-related problem."  
In short, Dr. R.L.R. indicated that the Veteran's in-service back 
injury had resolved prior to his work-related injury.  He did not 
indicate that his current disability was related to his military 
service. 

In an April 2010 statement, A.D.L., D.C., indicated that he had 
treated the Veteran from 1991 through 1994 and that the Veteran 
"reported initial injury and onset of pain with injury while in 
service in Vietnam."  Dr. A.D.L. did not indicate whether the 
Veteran's current back disability is related to his military 
service and he did not comment on the Veteran's post-service 
injury.  Instead, his statement is consistent with the opinions 
provided by Drs. J.A.B. and R.L.R. which indicate that the 
Veteran's in-service injury had resolved and that his current 
disability is the result of his post-service work injury. 

The Board acknowledges that the Veteran has submitted several lay 
statements from his friends and family in support of his claim.  
To the extent the Veteran, his representative, or his family and 
friends, contend that a relationship exists between the Veteran's 
back disability and his military service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In this case, the 
record does not indicate that the Veteran, his representative, or 
his friends and family have the requisite medical experience or 
training to comment on complex medical questions such as the 
etiology of his back disability.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  While the Board acknowledges that the Veteran 
submitted multiple statements from chiropractors which describe 
post-service treatment, at the earliest, these statements 
describe medical treatment beginning in the "mid 1980's," 
approximately fifteen years after the Veteran separated from 
service.  These records also describe treatment stopping in 1994, 
approximately fifteen years before his September 2007 post-
service work injury.  The Board also notes that the Veteran did 
not report recurrent back pain in a March 1984 self-report of 
medical history and a March 1984 enlistment physical to the Army 
Reserves found the Veteran's spine to be normal.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case. Continuity of 
symptomatology after service has therefore not been demonstrated. 
Additionally, competent evidence of record has attributed the 
etiology of the disability at issue to the Veteran's post-service 
work related injury. See also 38 C.F.R. § 3.303(d). Accordingly, 
a causal relationship between the in-service injury and the 
current disability is not shown, and service connection is not 
warranted.


ORDER

Entitlement to service connection for tinnitus, is dismissed. 

Entitlement to service connection for a hearing loss disability, 
is dismissed.

Entitlement to service connection for a skin disability, is 
dismissed.

Entitlement to service connection for a right leg disability, is 
dismissed.

Entitlement to service connection for a back disability is 
denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
of entitlement to service connection for hypertension, 
entitlement to an initial disability rating in excess of 50 
percent for PTSD, and entitlement to TDIU must be remanded for 
further evidentiary development.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD and/or herbicide exposure.

The Veteran is seeking entitlement to service connection for 
hypertension on a direct and secondary basis.  Specifically, he 
has alleged that his hypertension is the result of his in-service 
exposure to herbicides.  In the alternative, the Veteran has 
argued that his hypertension is either due to, or chronically 
aggravated, by his service-connected PTSD. 

The record indicates that the Veteran has been diagnosed with 
hypertension.  See a March 28, 2008 VA treatment record.  He is 
presumed to have been exposed to herbicides based on his Vietnam 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2010).  The Veteran was also awarded service connection for PTSD 
in a February 2010 rating decision. 

This case presents certain medical questions which cannot be 
answered by the Board, namely the relationship, if any, between 
the Veteran's hypertension and his military service, to include 
presumed herbicide exposure therein and/or his service-connected 
PTSD.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions]. This question must be addressed by 
an appropriately qualified medical professional. See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

7.  Entitlement to an initial disability rating in excess 
of 50 percent for service-connected PTSD.

During the September 2010 hearing, the Veteran's attorney noted 
that the evidence contained conflicting reports as to the 
severity of the Veteran's service-connected PTSD.  See the 
hearing transcript, page 53.  Specifically, the Veteran was 
assigned GAF scores of 42 and 45 in an October 2009 VA 
examination report and an October 2009 statement from J.D.C., 
Ph.D., respectively.  However in a March 2010 psychiatry initial 
evaluation, the Veteran was provided a GAF score of 60. 

In addition to the conflicting evidence cited by the Veteran's 
attorney, the Board notes that the symptomatology described by 
the Veteran during the September 2010 hearing is more severe than 
that mentioned in the October 2009 VA examination or private 
psychological evaluation.  For example, the Veteran's spouse 
described her husband as having significant problems maintaining 
his personal appearance and hygiene.  The Veteran's attorney also 
suggested that the Veteran might not have been entirely 
forthcoming during these evaluations out of fear that he would be 
involuntarily committed.  See the hearing transcript, page 54. 

Based on the conflicting evidence, and the symptomatology 
described during the Veteran's September 2010 hearing which 
suggests that the evidence does not adequately address the 
current state of his service-connected disability, the Board 
finds that an additional examination is necessary.  

8.  Entitlement to a TDIU.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for TDIU. 

2.  After the appropriate time for the 
Veteran to respond to the corrective VCAA 
notice letter has elapsed, VBA should arrange 
for a health care provider with appropriate 
expertise to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to (1) whether the 
Veteran's diagnosed hypertension is at least 
as likely as not (50 percent probability or 
greater) related to his military service, to 
include his presumed exposure to herbicides 
in Vietnam; (2) if the answer to first 
question is negative, the examiner should 
opine on whether it is at least as likely as 
not that the Veteran's service-connected PTSD 
either proximately caused or chronically 
aggravated his hypertension.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.  Rationale should be stated for all 
opinions provided.

3.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
assessing the current severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
A report of the examination should be 
associated with the Veteran's VA claims 
folder.

4.  Thereafter, VBA should arrange for a 
health care provider with appropriate 
experience to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that all of the 
Veteran's service-connected disabilities, 
considered in combination, render him 
unemployable.  If the reviewing health care 
provider finds that physical examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.

5.  VBA should then readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response. The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


